Jenkins, P. J.
The plaintiff, an itinerant mender of chairs, solicited and obtained from defendants a chair to mend, and was permitted to take it into the basement of defendants’ place of business to mend it. Rinding it necessary to attend a call of nature, he went to a lavatory situated on the ba.sement floor but on a somewhat higher level, and on leaving the lavatory his foot caught in a “split place” on one of the steps leading from the lavatory to the basement floor, and this caused him to stumble and fall, and he thereby received injuries, for which he sued. The court sustained a general demurrer to his petition and dismissed it. Held: Whether or not the plaintiff, while in the basement for the purpose of carrying on the work undertaken for the defendants as an independent contractor, occupied the status of an invitee upon the premises, the invitation did not extend to any other portion of the premises, and in entering upon another portion of the premises he was at most a mere licensee. Smith v. Jewell Cotton Mill Co., 29 Ga. App. 461 (116 S. E. 17). The petition shows no breach of any duty owing by the defendants to the plaintiff as a licensee, and the court properly sustained the general demurrer.

Judgment affirmed.


Stephens and Bell, JJ., eoneur.